Per Curiam:
The right to priority of the Maher claim does not rest merely upon equitable estoppel, but upon an express agreement to that effect, assented to by the plaintiff and the other creditors. There was no such agreement respecting the plaintiff’s claim. Whether plaintiff has any personal claim against Maher for what he did after Maher took the job, we need not decide. The question is not presented by the pleadings. But we are of the opinion that he has no lien upon the fund outside of his mechanic’s lien which is subordinate to the Maher claim. All concurred, except Foote, J., who dissented in a memorandum solely as to the affirmance of the judgment as against plaintiff, appellant, but concurred in the affirmance of the judgment as against the appellants F. L. Heughes & Company, Inc., and Hill Sand and Supply Company.